DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 04/04/2022. Claims 1-8 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-8 are currently pending.

Response to Arguments
Applicant's arguments filed on 04/04/2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however claims amendments with respect to claims 1-8 necessitated the new rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as detailed below.
Applicant's arguments filed on 04/04/2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 101 have been fully considered but they are not persuasive. With respect to applicant’s argument that the subject claims do not recite any of the enumerated judicial exceptions, the examiner respectfully disagrees with that statements. The claimed invention is directed to an abstract idea without significantly more as discussed below. With respect to applicant’s argument that the recited steps require a processor and cannot be practically applied in mind, the examiner respectfully disagrees with that statement. As stated below, a dispatcher or a person can mentally determine compatibility between users in shared vehicle and plan a route accordingly. The computer is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 04/04/2022, with respect to the rejection(s) of claim(s) 1-4 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Loi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Loi and Hirose et al US 2021/0042670 A1 (hence Hirose) as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 7 and 8, the applicant claims “acquire from first user impression information regarding a second user who will board the shared vehicle together with the first user”, said limitation is not supported in the specification. The specification supports acquire from first user impression information regarding a second user who has boarded the shared vehicle together with the first user but not who will board.
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as dependent on rejected independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 7, and 8, the applicant claims “acquire from first user impression information regarding a second user who will board the shared vehicle together with the first user”. It is not clear to the examiner what the applicant is trying to convey with said limitation. It is not clear how to acquire information about a second user who will board if said second user in unknown. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be interpreted as acquire from first user impression information regarding a second user who has boarded the shared vehicle together with the first user.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating an operation plan, acquiring a user impression, and determining a user who will board the vehicle based on the impression information.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than the recited computer components including a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, a dispatcher or a person can mentally determine compatibility between users in shared vehicle and plan accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element, a compute including a processor. The computer is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al US 2019/0050742 A1 (hence Loi) over Hirose et al US 2021/0042670 A1 (hence Hirose).
In re claims 1, 7, and 8, Loi discloses automatically detects a user reaction of a first occupant of a shared vehicle based on first data from one or more sensors associated with the shared vehicle (Abstract) and teaches the following:
a processor (Fig.2) configured to generate an operation plan for one or more shared vehicles on the basis of a ride request from a first user (Paragraph 0002, 0029); acquire from first user impression information regarding a second user who has boarded the shared vehicle together with the first user (Paragraphs 0013-0015, Fig.3, #32, #34, and Paragraph 0032), and determine the second user who will board the shared vehicle together with the first user on the basis of the first user impression information (Paragraphs 0014-0015 and Fig.3, #36 and Paragraph 0033)
However, Loi discloses a ride sharing service (Fig.2) but doesn’t explicitly teach the following:
wherein the ride request comprises a boarding position and an alighting position; determine, based on first global navigation satellite system coordinate data associated with the boarding position and second global navigation satellite system coordinate data associated with the alighting position, a traveling route between the boarding position and the alighting position
Nevertheless, Hirose discloses a vehicle management method provided for setting a travel plan for a vehicle (Vn) using a server configured to manage vehicle requests from a plurality of users (Abstract) and teaches the following:
wherein the ride request comprises a boarding position and an alighting position (Paragraph 0046); determine, based on first global navigation satellite system coordinate data associated with the boarding position and second global navigation satellite system coordinate data associated with the alighting position, a traveling route between the boarding position and the alighting position (Paragraph 0062)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Loi reference to include a rider request with a boarding and an alighting position, as taught by Hirose, in order for setting a travel plan for a vehicle (Vn) using a server configured to manage vehicle requests from a plurality of users (Hirose, Abstract).
In re claim 2, Loi teaches the following:
wherein the first user impression information is information generated according to a format that describes complaints with respect to the second user (Paragraphs 0014-0015, and 0017-0023)
In re claim 3, Loi teaches the following:
wherein the processor is further configured to generate the operation plan on the basis of the first user impression information (Paragraph 0029, Fig.3, #36, and Paragraph 0033)
In re claim 4, Loi teaches the following:
wherein the processor is further configured to determine a combination such that the first user and the second user do not board the shared vehicle when the first user impression information is equivalent to or more negative than a first criterion in a case in which the first user boards the shared vehicle (Paragraphs 0013-0015, Fig.3, #32, #34, and Paragraph 0032)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi and Hirose and further in view of Beaurepaire US 2020/0081611 A1 (hence Beaurepaire).
In re claim 5, Loi discloses the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the processor is further configured to generate the operation plan such that the first user and the second user do not sit on adjacent seats when the first user impression information is equivalent to or more negative  than a second criterion in a case in which the first user and the second user board the shared vehicle together
Nevertheless, Beaurepaire discloses an approach for generating and using a passenger-based driving profile of a vehicle (Paragraph 0002) and teaches the following:
wherein the processor is further configured to generate the operation plan such that the first user and the second user do not sit on adjacent seats when the first user impression information is equivalent to or more negative  than a second criterion in a case in which the first user and the second user board the shared vehicle together (Paragraph 0083)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Loi reference to include determining a vehicle seating position for the user based on the passenger profile, as taught by Beaurepaire, in order to optimize compatibility with other passenger profiles to achieve a target level of driving performance (Beaurepaire, Paragraph 0083).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi and Hirose and further in view of Longo et al US 2019/0228367 A1 (hence Longo).
In re claim 6, Loi discloses the claimed invention as discussed above but doesn’t explicitly teach the following:
the processor is further configured to generate a notification that the second user will board the shared vehicle together with the first user when the operation plan shows that the first user and the second user will board the shared vehicle together
Nevertheless, Longo discloses ride sharing and more particularly to generating and matching profiles of people for ride sharing (Paragraph 0002) and teaches the following:
the processor is further configured to generate a notification that the second user will board the shared vehicle together with the first user when the operation plan shows that the first user and the second user will board the shared vehicle together (Paragraphs 0041 and 0081)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Loi reference to include notifying a first user of a second user sharing the ride, as taught by Longo, in order to familiarize the first user with the other user sharing the vehicle with him/her (Longo, Paragraphs 0041 and 0081).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669